     Case: 1:20-cv-05256 Document #: 19 Filed: 10/26/20 Page 1 of 7 PageID #:624
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

____________________________________
                                          )
Trademark Holder Identified in Exhibit 1, )            Case No.: 20-cv-5256
                                          )
              Plaintiff,                  )
       v.                                 )            Judge: Honorable Sharon Johnson Coleman
                                          )
Does 1-97, As Identified in Exhibit 2,    )
                                          )            Magistrate: Honorable Sunil R. Harjani
              Defendants.                 )
____________________________________)


                            PRELIMINARY INJUNCTION ORDER


       Plaintiff, Good Life Ltd. dba Parker Baby Co. (“Good Life Ltd. dba Parker Baby Co.”),

having filed its complaint for Federal Trademark Counterfeiting and Infringement, Unfair

Competition and False Designation of Origin, claims under the Illinois Uniform Deceptive Trade

Practices Act, and federal copyright infringement and having moved for a Preliminary injunction

against the Defendants, and the Court having considered the complaint, declarations, exhibits, and

memorandum of law filed in support, finds as follows:

       This Court hereby finds that it has personal jurisdiction over the Defendants because the

Defendants directly target their business activities toward consumers in the United States,

including the State of Illinois. Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial Internet webstores on platforms such as Amazon,

eBay, Wish, Alibaba, or AliExpress, all which offer shipping to U.S. residents, including those

within the jurisdiction of the Northern District of Illinois, through which Illinois residents can

purchase products bearing counterfeit versions of the PARKER BABY CO. marked products, U.S.

Reg. Nos. 5,681,477 and 5,493,989 (the “Marks”) (Dkt #2) as well as the use of the following

Federal Copyright Registration Nos. VA 2-124-558, VA 2-202-663, and VA 2-208-962. These

registrations are valid, unrevoked, and uncancelled.
     Case: 1:20-cv-05256 Document #: 19 Filed: 10/26/20 Page 2 of 7 PageID #:625
      This Court further finds that injunctive relief previously granted in the Temporary

Restraining Order (“TRO”) (Dkt. #11) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under FED. R. OF CIV. PRO. 65.

Evidence submitted in support of this Motion and in support of Plaintiff’s previously granted

Motion for Entry of a Temporary Restraining Order establishes that Plaintiff has a likelihood of

success on the merits; that no remedy at law exists; and that Plaintiff will suffer irreparable harm if

the injunction is not granted.

       Specifically, Plaintiff has proved a prima facie case of trademark infringement because (1)

the PARKER BABY CO. Mark is distinctive and registered with the U.S. Patent and Trademark

Office on the Principal Register; (2) Defendants are not licensed or authorized to use the PARKER

BABY CO. Mark; and, (3) Defendant’s use of the PARKER BABY CO. Mark is causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with Plaintiff.

       Furthermore, Defendants’ continued and unauthorized use of Good Life Ltd. dba Parker

Baby Co.’s Mark irreparably harms Plaintiff through diminished goodwill and brand confidence,

damage to Plaintiff’s reputation, loss of exclusivity, and loss of future sales. Monetary damages

fail to address such damage, and therefore Plaintiff has inadequate remedy at law. Moreover, the

public interest is served by entry of this Preliminary Injunction to dispel the public confusion

caused by Defendants’ actions.

It is therefore ordered that:

   I. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under or in active concert with them be

       enjoined and restrained from:

           a. using the PARKER BABY CO. trademark or any reproductions, counterfeit copies

               or colorable imitations thereof in any manner in connection with the distribution,

               marketing, advertising, offering for sale, or sale of any product that is not a genuine

               PARKER BABY CO. product or not authorized by Plaintiff to be sold in
Case: 1:20-cv-05256 Document #: 19 Filed: 10/26/20 Page 3 of 7 PageID #:626
        connection with the PARKER BABY CO. Trademark;

    b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

        PARKER BABY CO. product or any other product produced by Plaintiff, that is

        not Plaintiff’s or not produced under the authorization, control or supervision of

        Plaintiff and approved by Plaintiff for sale under the PARKER BABY CO.

        Trademark;

    c. committing any acts calculated to cause consumers to believe that Defendants’

        Counterfeit Products are those sold under the authorization, control or supervision

        of Plaintiff, or are sponsored by, approved by, or otherwise connected with Good

        Life Ltd. dba Parker Baby Co.;

    d. further infringing the PARKER BABY CO. trademark and damaging Plaintiff’s

        goodwill;

    e. otherwise competing unfairly with Plaintiff in any manner;

    f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

        moving, storing, distributing, returning, or otherwise disposing of, in any manner,

        products or inventory not manufactured by or for Plaintiff, nor authorized by

        Plaintiff to be sold or offered for sale, and which bear any of the PARKER BABY

        CO. trademark, or any reproductions, counterfeit copies or colorable imitations

        thereof;

    g. using, linking to, transferring, selling, exercising control over, or otherwise owning

        or operating the infringing webstores, websites, or any other domain name that is

        being used to sell or is the means by which Defendants could continue to sell

        Counterfeit Products; and

    h. using any of Plaintiff’s copyrighted photographs or other images without

        authorization from Plaintiff.

 II. Defendants, their affiliates, officers, agents, servants, employees, attorneys,
     Case: 1:20-cv-05256 Document #: 19 Filed: 10/26/20 Page 4 of 7 PageID #:627
confederates, and all persons acting for, with, by, through, under or in active concert with them be

enjoined and restrained from:

           a. Moving, destroying, or otherwise disposing of any items, merchandise or

               documents relating to the Counterfeit Products, Defendants’ infringing webstores or

               websites, and/or Defendants’ assets and operation;

           b. Removing, destroying, or otherwise disposing of computer files, electronic files,

               business records, or documents relating to any of Defendants’ infringing webstores,

               websites, assets, operations, or relating in any way to the manufacture, acquisition,

               purchase, distribution or sale of Counterfeit Products, or any reproduction, copy or

               colorable imitation of the PARKER BABY CO. trademark; and

           c. Removing, destroying, or otherwise disposing of computer files, electronic files,

               business records, or documents relating to any of Defendants’ infringing webstores,

               websites, assets, operations, or relating in any way to the manufacture, acquisition,

               purchase, distribution or sale of Counterfeit Products, or any reproduction, copy or

               colorable imitation of the Plaintiff’s copyrights.

       III. Each Defendant and webstore (Amazon, eBay, Wish, Alibaba, AliExpress, etc.), within

fourteen (14) days after receiving notice of this Order, shall serve upon Plaintiff a written report

under oath providing: (a) their true name and physical address; (b) all websites and online

marketplace accounts on any platform that they own and/operate; (c) documents sufficient to show

total revenues generated from the sale of items hearing the PARKER BABY CO. trademark on

their websites and other online marketplaces, including but not limited to all Amazon, eBay, Wish,

Ali Express, Alibaba, PayPal,Western Union, Payoneer, Worldfirst, etcaccounts; and (d), for

Defendants only, the steps taken by each Defendant to comply with paragraphs

1(a)–(g) and 2(a)–(b), above.

       IV. Plaintiffs may immediately commence discovery by providing actual notice of this

Order and an appropriate subpoena (if necessary) to any of the following parties: (1) Defendants,
      Case: 1:20-cv-05256 Document #: 19 Filed: 10/26/20 Page 5 of 7 PageID #:628
their agents, servants, employees, confederates, attorneys, and any persons acting in concert or

participation with them; (2) any online merchant platforms, banks, savings and loan associations,

payment processors or other financial institutions, including without limitation, Amazon, eBay,

Wish, Ali Express, AliBaba, PayPal, Inc., Western Union, Payoneer, Worldfirst, etc. or other

merchant account providers, payment provider, third party processors, credit card associations (i.e.

MasterCard and VISA) that receive payments or hold assets on Defendants’ behalf; and (3) any

third party service providers, including without limitation, ISPs, back-end service providers, web

designers, sponsored search engine or ad-word providers, shippers, domain name registrars,

domain name registries or online third-party sellers who have provided services for Defendants

(collectively, “Third Party Providers”) and they shall, within five (5) days after receipt of such

notice, provide copies of all documents and records in such person or entity’s possession or control

relating to:

        a. The identities and addresses of Defendants, their agents, servants, employees,

confederates, and any persons acting in concert or participation with them and the locations and

identities of Defendants’ operations, including without limitation, identifying information

associated with Defendants’ infringing webstores websites and financial accounts;

        b. the nature of Defendants’ operations and all associated sales, methods of payment for

services and financial information, including, without limitation, identifying information

associated with the infringing websites and Defendants’ financial accounts, as well as providing a

full accounting of Defendants’ sales and listing history related to the infringing websites;

        c. Defendants’ infringing webstores, websites and any domain name registered by

Defendants; and

        d. Any financial accounts owned or controlled by Defendants, including their agents,

servants, employees, confederates, attorneys, and any persons acting in concert or participation

with them, including such accounts residing with or under the control of any banks, savings and

loan associations, payment processors or other financial institutions, including without limitation,
    Case: 1:20-cv-05256 Document #: 19 Filed: 10/26/20 Page 6 of 7 PageID #:629
Amazon, eBay, Wish, Ali Express, Alibaba, PayPal, Inc., Western Union, Payoneer, Worldfirst, or

other merchant account providers, payment providers, third party processors, and credit card

associations (i.e., MasterCard and VISA).

         V. Defendants and any persons in active concert or participation with them who have actual

notice of this Order shall be restrained and enjoined from transferring or disposing of any money

or other of Defendants’ assets until further ordered by this Court.

         VI. Amazon, eBay, Wish, Ali Express, Alibaba, and their affiliates shall, within two (2)

business days of receipt of this Order, block any money transfers and funds from being transferred

by the Defendants identified in Exhibit 2 of Plaintiff’s Complaint until further ordered by this

Court.

         VII. PayPal, Inc., Payoneer, Worldfirst (“Payment Processors”) shall, within two (2)

business days of receipt of this Order, for any Defendant or any of Defendants’ infringing

websites:

            a. locate all accounts and funds utilized by Defendants and the infringing websites,

                 including any Payment Processor and accounts affiliated with the information listed

                 in Exhibit 2 of Plaintiff’s Complaint hereto; and

            b.   restrain and enjoin any such accounts or funds from being transferred or disposed

                 of until further ordered by this Court.

         VIII. Any banks, savings and loan associations, payment processors, or other financial

institutions, for any Defendant or any of Defendants’ infringing websites, shall within two (2)

business days of receipt of this Order:

            a. locate all accounts and funds utilized by Defendants and the infringing websites,

                 including any financial accounts affiliated with the information listed in Schedule A

                 hereto; and

            b. restrain and enjoin any such accounts or funds from being transferred or disposed of

                 until further ordered by this Court.
      Case: 1:20-cv-05256 Document #: 19 Filed: 10/26/20 Page 7 of 7 PageID #:630
       IX. Plaintiff may provide notice of these proceedings to Defendants, including notice of

the preliminary injunction hearing and service of process pursuant to FED. R. CIV. P. 4(f)(3), by

by sending an e-mail to the e-mail addresses provided for Defendants by third parties hosting

their webstores, such as Amazon, eBay, Wish, Ali Express, Alibaba, etc. Providing notice via e-

mail, along with any notice that Defendants receive from webstore hosts and payment processors,

shall constitute notice reasonably calculated under all circumstances to apprise Defendants of the

pendency of the action and afford them the opportunity to present their objections.

        X. This Order shall apply to the infringing webstores, websites and any other domain

names properly brought to this Court’s attention and verified by sworn affidavit that verifies such

new webstores or domain names are being used by Defendants for the purpose of counterfeiting

the PARKER BABY CO. trademark at issue in this action and/or unfairly competing with

Plaintiff.

        XI. Upon two (2) days’ written notice Plaintiff or on shorter notice as set by this Court, any

Defendant may, upon proper showing, appear and move to dissolve or modify this Order upon an

appropriate evidentiary showing by Defendant.

        XII. The $10,000 bond posted by Plaintiff shall remain with the Court until a final

disposition of this case or until this Preliminary Injunction is terminated.




DATED: October 26, 2020                         _______________________________
                                                     Sharon Johnson Coleman
                                                     United States District Judge
